Citation Nr: 1413041	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-19 320	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for numbness of the thighs and feet.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, anxiety, and mental health condition.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for a neurological disability of the bilateral lower extremities.

5.  Entitlement to service connection for a psychiatric disability, other than PTSD.  

6.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to May 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the appeal currently resides with the RO in St. Paul, Minnesota.    

In light of the medical evidence and the Veteran's statements, the Board has recharacterized the issue of entitlement to service connection for numbness of the thighs and feet as entitlement to service connection for a neurological disability of the bilateral lower extremities and recharacterized the issue of entitlement to service connection for depression, anxiety, and mental health condition as entitlement to service connection for a psychiatric disability.   


In August 2012, the Veteran waived his right to a Travel Board hearing and testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Veteran submitted additional evidence in support of his claims with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2013).  The evidence is accepted for inclusion in the record on appeal.

The issues of entitlement to service connection for a neurological disability of the bilateral lower extremities, entitlement to service connection for a psychiatric disability, other than PTSD, and entitlement to service connection for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO denied entitlement to service connection for numbness of the thighs and feet, denied entitlement to service connection for depression, anxiety, and mental health condition, and denied entitlement to service connection for PTSD.

2.  The evidence received since the April 2007 rating decision is new and material evidence and the claims are reopened.  


CONCLUSIONS OF LAW

1.  The April 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence having been received; the claim of entitlement to service connection for numbness of the thighs and feet is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence having been received; the claim of entitlement to service connection for depression, anxiety, and mental health condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  New and material evidence having been received; the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384. 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §  3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In a February 2007 rating decision, the RO denied entitlement to service connection for numbness of right thigh and foot, denied entitlement to service connection for depression, anxiety, and mental health condition, and denied entitlement to service connection for PTSD.  Medical evidence was received and the RO readjudicated and denied entitlement to service connection for numbness of thighs and feet and denied entitlement to service connection for depression, anxiety, and mental health condition (specifically noting PTSD) in an April 2007 rating decision.  The Veteran submitted a timely notice of disagreement and the RO issued a Statement of the Case.  The Veteran did not appeal.  The April 2007 rating decision is final.   38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran requested that the aforementioned claims be reopened.  

At the time of the prior final rating decision, the evidence included the Veteran's service treatment records, VA treatment records, VA examination reports, and the Veteran's statements.  The RO denied the Veteran's claim for entitlement to service connection for numbness of the thighs and feet because there was no diagnosis.  With respect to depression, anxiety, and mental health condition, the RO denied the claim because there was no evidence of a chronic mental disability and no evidence in the service treatment records of a disability.  With respect to PTSD, the RO denied the claim as there was no confirmed diagnosis of PTSD.   

Evidence associated with the claims file since the April 2007 rating decision includes the Veteran's statements and testimony, VA medical treatment records, private medical records to include a psychiatric evaluation, and VA examination reports.   

Service personnel records have been added to the file since the prior rating decision; however, the records are not relevant to the issues on appeal.  38 C.F.R. § 3.156(c) (2013).

With respect to the claim of entitlement to service connection for numbness of the thighs and feet, the Board finds that some of the evidence received is new and material evidence.  A February 2012 private medical record noted that the Veteran may have irritation of the nerve roots which would be discussed at his next appointment.  This evidence is new because it was not considered at the time of the prior final rating decision.  The evidence is material as it indicates that the Veteran has a current disability and the evidence raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  The Board finds that new and material evidence has been received and the claim of entitlement to service connection for numbness of the thighs and feet (now characterized as entitlement to service connection for a neurological disability of the bilateral lower extremities) is reopened.

With respect to the claims of entitlement to service connection for depression, anxiety, and mental health condition and entitlement to service connection for PTSD, the Board finds that some of the evidence received since the prior final rating decision constitutes new and material evidence.  In a private psychiatric evaluation, the Veteran was diagnosed with PTSD.  The VA medical treatment records contain diagnoses of major depressive disorder.  The evidence is new in that it was not considered at the time of the prior final rating decision.  The evidence is material because the evidence indicates that the Veteran has diagnosed disabilities and raises a reasonable possibility of substantiating the claims.  See Shade, id.  Therefore, the claims of entitlement to service connection for depression, anxiety, and mental health condition (now characterized as psychiatric disability, other than PTSD) and entitlement to service connection for PTSD are reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for numbness of the thighs and feet is reopened, and to that extent only, the appeal is granted. 

New and material evidence having been received, the claim of entitlement to service connection for depression, anxiety, and mental health condition is reopened, and to that extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.


REMAND

The record reflects that the Veteran reported that he was denied Social Security Disability Insurance (SSDI) and noted his PTSD, psychiatric disability, and numbness in his feet and legs.  There is no indication that records from the Social Security Administration (SSA) were requested and there are no records associated with the claims file.  The records must be requested on remand.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In addition, the claims file contains printouts from the Department of Defense (DoD) which reflect that the Veteran was seen for psychological stress in September 2005 during his period of active duty.  The claims file contains the Veteran's service treatment records as well as records from Montcrief Army Hospital where the Veteran was treated during active duty.  However, there is no entry or record detailing any psychiatric treatment.  Mental health treatment records are generally stored separately from service treatment records.  Therefore, the RO must specifically request any mental health treatment records from the Veteran's period of active duty.  

The Veteran has not been provided a VA examination with respect to his claim for entitlement to service connection for a neurological disability.  In this respect, a private treatment record indicates that there is compression of a nerve root.  The Veteran has reported numbness in his legs and feet and related his symptoms to his service-connected lumbar strain.  The Board finds that a VA examination is required to address whether the Veteran has a currently diagnosed disability and the etiology of any disability.  See 38 C.F.R. § 3.159 (c)(4) (2013).  

Finally, with respect to the Veteran's claim for service connection for a psychiatric disability, other than PTSD, the Veteran has been diagnosed with depressive disorder, among other psychiatric diagnoses.  He testified that he experienced symptoms of depression and anxiety since his period of active duty.  Indeed, the Veteran was seen shortly after service in June 2006 and assessed with adjustment disorder and anxiety and depression.  The Veteran has been provided VA examinations; however, there is no opinion as to the etiology of his claimed psychiatric disability, other than PTSD.  Therefore, a new VA examination is required.  Id.  



Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records from the Milwaukee VA Medical Center and any associated outpatient clinics from April 2010 to the present and request updated VA treatment records from the Minneapolis VA Medical Center and any associated outpatient clinics from September 2010 to the present.  

Any negative response must be included in the claims file and the Veteran notified accordingly.

2.  Contact the SSA and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims file and the Veteran notified accordingly.  

3.  Contact the appropriate facility and request any mental health treatment records pertaining to the Veteran from his period of active duty.  Any negative response must be included in the claims file and the Veteran notified accordingly.  

4.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any neurological disability of the bilateral lower extremities.  The claims file must be made available to and reviewed by the examiner in connection with the examination.  

The examiner must address whether the Veteran has a neurological disability.  

The examiner must then offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any neurological disability was caused by or related to active service.  

If the above opinion is negative, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any neurological disability was caused or aggravated by his service-connected lumbar strain.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A rationale must be provided for any opinion reached.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability present.  The claims file must be made available to the examiner and reviewed by the examiner in connection with the examination.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any psychiatric disability was caused by or otherwise related to active service.  

If a personality disorder is diagnosed, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent probability or higher) that such was subject to a superimposed disease or injury during service that resulted in additional disability.  If so, the examiner must identify the additional disability.  

The examiner is directed to the Veteran's statements that he had depression and anxiety and psychiatric symptoms since active service and sought treatment shortly after separation from active service.  

A rationale must be provided for any opinion reached.  

6.  After the above development has been completed, readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and afford the Veteran the opportunity to respond.  Thereafter, return the case to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


